             Case 1:17-cv-07823-KPF Document 44 Filed 03/09/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


 PAMELA JOHNSTON,

                Plaintiff,

v.                                                       Case No.: 1:17-cv-07823 (KPF)

ELECTRUM PARTNERS, LLC; and LESLIE
BOCSKOR,

                  Defendants.

                                                     X


                                    JOINT STATUS REPORT
        Pursuant to the Court’s Order dated June 21, 2018 (ECF No. 34), the parties file the below

Joint Status Report.

        1.       On March 3, 2020, the Arbitrator, Hon. Lawrence Leavitt (Ret.), entered the Fourth

Amended Scheduling Order which set the close of discovery for September 11, 2020, and

scheduled the arbitration hearing to commence on February 8, 2021 and end on February 11, 2021.

        2.       On March 6, 2020, the Arbitrator granted Jackson Lewis P.C.’s Motion to

Withdraw as counsel for Electrum Partners, LLC and Leslie Bocskor, and staying the case for

thirty (30) days.

///

///

///

///

///

///

///
          Case 1:17-cv-07823-KPF Document 44 Filed 03/09/20 Page 2 of 2



     3.       Jackson Lewis P.C. will soon be filing a Motion to Withdraw with this Court.

     DATED this 9th day of March, 2020.



/s/ John T. Brennan____________________         /s/ Joshua A. Sliker____________________
John T. Brennan                                 Joshua A. Sliker
The Law Offices of John T. Brenan               Jackson Lewis P.C.
141 East 4th Street, No. 1-A                    300 S. Fourth Street
Brooklyn, NY 11218                              Ste. 900
Telephone: (347) 785-3005                       Las Vegas, NV 89101
lawoffjtb@gmail.com                             Telephone: (702) 921-2460
                                                Facsimile: (702) 921-2461
Attorney for Plaintiff                          joshua.sliker@jacksonlewis.com

                                                John A. Snyder
                                                Jackson Lewis P.C.
                                                666 Third Avenue
                                                New York, NY10017
                                                Telephone: (212) 545-4000
                                                Facsimile: (212) 972-3213
                                                john.snyder@jacksonlewis.com

                                                Attorneys for Defendants


    4817-8246-4695, v. 1




                                              2
